DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Response to Arguments
In response to the Applicant’s argument on pages 13-26 with respect to the rejection under 35 U.S.C. 102, the rejection under 35 U.S.C. 102 has been withdrawn in view of the Applicant’s argument. However, since no terminal disclaimer has been filed, the Examiner maintains the non-statutory double patenting rejection.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 
Instant Application
U.S. Patent No. 10,498,550
Claim 1. A method for efficiently monitoring multiple and diverse source computing devices of a data processing system, said method comprising:
monitoring, by a notification server comprising a server computer, the multiple and diverse source computing devices that would otherwise have been monitored by end users for information technology (IT) events occurring at the multiple and diverse source computing devices, said monitoring by the notification server saving processing resources that would otherwise have been required if the monitoring had instead been performed by the end users, said monitoring by the notification server comprising:
receiving, by the notification server from a first user computer of a plurality of user computers, a notification rule for the IT events;
generating, by the notification server, for the received notification rule a unique identifier for communication, said notification rule having been generated as soon as the multiple and diverse source computing devices were integrated within the data processing system;
receiving, by the notification server, an indication of an IT event that occurred in a source computing device of the multiple and diverse source computing devices, wherein the received notification identifies a software bug associated with the IT 
determining, by the notification server, that the received indication satisfies the notification rule; and
in response to said determining that the received indication satisfies the notification rule, marking, by the notification server, the received IT event using the unique identifier and broadcasting the marked IT event for receipt by one or more user computers of the plurality of user computers having access to the unique identifier.

monitoring, by a notification server comprising a server computer, the multiple and diverse source computing devices that would otherwise have been monitored by end users for information technology (IT) events occurring at the multiple and diverse source computing devices, said monitoring by the notification server saving processing resources that would otherwise have been required if the monitoring had instead been performed by the end users, said server computer being external to the multiple and diverse source computing devices, said monitoring by the notification server comprising:
receiving, by the notification server from a first user computer of a plurality of user computers, a notification rule for the IT events, said server computer being external to the plurality of user computers;
generating, by the notification server, for the received notification rule a unique identifier for communication using a predefined social networking service, said notification rule having been generated as soon as the multiple and diverse source computing devices were integrated within the data processing system;

wherein the received notification identifies a software bug associated with the IT event, and wherein the notification rule is a condition of a severity level of the software bug exceeding a predefined threshold;
determining, by the notification server, whether the received indication satisfies the notification rule; and
in response to determining that the received indication satisfies the notification rule, marking, by the notification server, the received IT event using the unique identifier and broadcasting the marked IT event using the social networking service for receipt by one or more user computers of the plurality of user computers having access to the unique identifier,
wherein said notification server being an Enterprise Service Bus (ESB), and wherein the unique identifier comprises a hashtag.

monitoring, by the notification server comprising a server computer, the multiple and diverse source computing devices that would otherwise have been monitored by end users for information technology (IT) events occurring at the multiple and diverse source computing 
receiving, by the notification server from a first user computer of a plurality of user computers, a notification rule for the IT events;
generating, by the notification server, for the received notification rule a unique identifier for communication, said notification rule having been generated as soon as the multiple and diverse source computing devices were integrated within the data processing system;
receiving, by the notification server, an indication of an IT event that occurred in a source computing device of the multiple and diverse source computing devices, wherein the received notification identifies a software bug associated with the IT event, and wherein the notification rule is a condition of a severity level of the software bug exceeding a predefined threshold;
determining, by the notification server, that the received indication satisfies the notification rule; and
in response to said determining that the received indication satisfies the notification rule, marking, by the notification server, the received IT event using the unique identifier and broadcasting the marked IT event for receipt by one or more user computers of the plurality of user computers having access to the unique identifier.

monitoring, by the notification server comprising a server computer, the multiple and diverse source computing devices that would otherwise have been monitored by end users for information technology (IT) events occurring at the multiple and diverse source computing 
receiving, by the notification server from a first user computer of a plurality of user computers, a notification rule for the IT events, said server computer being external to the plurality of user computers;
generating, by the notification server, for the received notification rule a unique identifier for communication using a predefined social networking service, said notification rule having been generated as soon as the multiple and diverse source computing devices were integrated within the data processing system;
receiving, by the notification server, an indication of an IT event that occurred in a source computing device of the multiple and diverse source computing devices,
wherein the received notification identifies a software bug associated with the IT event, and wherein the notification rule is a condition of a severity level of the software bug exceeding a predefined threshold;
determining, by the notification server, whether the received indication satisfies the notification rule; and
in response to determining that the received indication satisfies the notification rule, marking, by the notification server, the received IT event using the unique identifier and broadcasting the marked IT event using the social networking service for receipt by one or more user computers of the 
wherein said notification server being an Enterprise Service Bus (ESB), and wherein the unique identifier comprises a hashtag.

monitoring, by the notification server comprising a server computer, the multiple and diverse source computing devices that would otherwise have been monitored by end users for information technology (IT) events occurring at the multiple and diverse source computing devices, said monitoring by the notification server saving processing resources that would otherwise have been required if the monitoring had instead been performed by the end users, said monitoring by the notification server comprising:
receiving, by the notification server from a first user computer of a plurality of user computers, a notification rule for the IT events;
generating, by the notification server, for the received notification rule a unique identifier for communication, said notification rule having been generated as soon as the multiple and diverse source computing devices were integrated within the data processing system;

determining, by the notification server, that the received indication satisfies the notification rule; and
in response to said determining that the received indication satisfies the notification rule, marking, by the notification server, the received IT event using the unique identifier and broadcasting the marked IT event for receipt by one or more user co e s of the plurality of user computers having access to the unique identifier.

monitoring, by the notification server comprising a server computer, the multiple and diverse source computing devices that would otherwise have been monitored by end users for information technology (IT) events occurring at the multiple and diverse source computing devices, said monitoring by the notification server saving processing resources that would otherwise have been required if the monitoring had instead been performed by the end users, said server computer being external to the multiple and diverse source computing devices, said monitoring by the notification server comprising:
receiving, by the notification server from a first user computer of a plurality of user computers, a notification rule for the IT events, said server computer being external to the plurality of user computers;
generating, by the notification server, for the received notification rule a unique identifier for communication using a 
receiving, by the notification server, an indication of an IT event that occurred in a source computing device of the multiple and diverse source computing devices,
wherein the received notification identifies a software bug associated with the IT event, and wherein the notification rule is a condition of a severity level of the software bug exceeding a predefined threshold;
determining, by the notification server, whether the received indication satisfies the notification rule; and
in response to determining that the received indication satisfies the notification rule, marking, by the notification server, the received IT event using the unique identifier and broadcasting the marked IT event using the social networking service for receipt by one or more user computers of the plurality of user computers having access to the unique identifier,
wherein said notification server being an Enterprise Service Bus (ESB), and wherein the unique identifier comprises a hashtag.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/MENG VANG/Primary Examiner, Art Unit 2457